internal_revenue_service number release date index number -------------------- ------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-101481-06 date august ----------------------- --------------------- ------------------------- ------------------------ ------------------------- legend a ------------------------ ---------------------------------------------------- b c d trust -------------------------------------------------- state1 state2 foundations ------------------------------------------------------------------------- -------------------------------------------------------- d1 dear ------------------ ---------------------------------------- ---------------------- ------------------ ------------- --------- plr-101481-06 this responds to a letter dated date submitted on behalf of a b a’s brother and c a’s nephew by their authorized representatives requesting rulings under sec_671 and sec_2501 of the internal_revenue_code facts article of trust provides that during the lifetime of a the trustee shall pay according to the information submitted on d1 a a resident of state1 executed trust which is governed by the laws of state2 a state2 corporate trustee is appointed as trustee over or apply such sums of net_income and principal including all or none thereof as a the distribution committee by unanimous agreement shall appoint or b a and one member of the distribution committee by unanimous agreement shall appoint to or for the benefit of one or more members of the class the class is defined in article as consisting of a a’s spouse if and when a marries a’s father a’s mother any descendants of a a’s brother b b’s spouse any descendents of b including c and any qualified charity defined as an organization described in sec_170 sec_2055 and sec_2522 any net_income not so paid over or applied shall be accumulated and added to the principal of trust at least annually and thereafter shall be held administered and disposed of as a part of the trust corpus article provides that upon the death of a the residue of the trust after providing for payment of estate_taxes is to be distributed in accordance with a’s exercise of a limited testamentary power to appoint the trust property a may exercise the power in any valid manner provided that a the power may not be exercised in favor of a a’s estate a’s creditors or the creditors of a’s estate and b a must expressly refer to and exercise the power in a valid will or codicil in order for the appointment to be effective a may at any time and from time to time during a’s life by a written acknowledged instrument delivered to the trustee release the power_of_appointment with respect to any or all of the property subject_to the power or may further limit the persons or entities in whose favor or the extent to which the power may be exercised power_of_appointment the residue of trust is to be distributed to foundations in a specified order or if none of the foundations are then in existence to qualified charities to be selected by the trustee c during a’s lifetime there shall always be two members of the distribution committee each of whom must be an adult member of the class provided that neither a nor a’s spouse may be a member of the distribution committee and if there are less than two competent adult individual members of the class a parent or article provides that the distribution committee shall initially consist of b and trust provides that if or to the extent that a does not effectively exercise a’s the following rulings have been requested plr-101481-06 guardian other than a or a’s spouse of any member of the class who is a minor or not a competent adult may serve as a member of the distribution committee in the event that either b or c predeceases a then a’s oldest living descendant who is a competent adult shall become the successor member of the distribution committee if no living descendant of a is able to serve a’s niece d shall serve as successor if any other member of the distribution committee predeceases a a’s oldest then living descendant who is not a member of the distribution committee shall become the successor member of the distribution committee if there is a vacancy in the membership of the distribution committee and no living descendant of a’s is able and willing to serve the surviving member of the distribution committee is to appoint a successor neither a nor any member of the distribution committee shall exercise the powers of appointment granted under article in a fiduciary capacity and none of them shall be deemed to be a fiduciary owing any fiduciary duties to themselves or any other person so long as the distribution committee is serving no portion of the items of income deductions and credits against tax of trust shall be included in computing the taxable_income deductions and credits of a under sec_671 the contribution of property to trust by a will not be a completed_gift subject_to federal gift_tax any distribution_of_property from trust to a by the distribution committee will not be a completed_gift subject_to federal gift_tax ruling subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust treated as the owner of a portion of a_trust sec_673 through specify the circumstances under which the grantor is sec_672 provides for purposes of subpart e the term adverse_party sec_671 provides that where it is specified in subpart e of part i of sec_673 provides that the grantor shall be treated as the owner of any under sec_675 and applicable regulations the grantor is treated as the owner of plr-101481-06 portion of a_trust in which the grantor has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of such interest exceed sec_5 percent of the value of such portion sec_674 provides in general that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 shall not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for such disposition by the grantor or may be so accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party any portion of a_trust if under the terms of the trust agreement or circumstances attendant to its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust portion of a_trust whether or not he is treated as such owner under any other provision of part i subchapter_j chapter where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse based solely on the facts and representations submitted we conclude an examination of trust reveals none of the circumstances that would cause a to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 or sec_677 sec_676 provides that the grantor shall be treated as the owner of any we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of a under sec_675 thus the circumstances attendant on the operation of trust will determine whether a will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be sec_2501 provides for the imposition of a gift_tax on the transfer of plr-101481-06 deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination ruling sec_2 and property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete as to any property with respect to which the donor so parted with dominion and control as to the leave the donor with no power to change the disposition of the property whether for the donor’s own benefit or for the benefit of another but if upon a transfer of property whether in trust or otherwise the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides an example where the donor transfers property in trust to pay the income to the donor or accumulate it in the discretion of the trustee and the donor retains a testamentary power to appoint the remainder among the donor’s descendants the regulation concludes that no portion of the transfer is a completed_gift however if the donor had not retained a testamentary_power_of_appointment but had instead provided that the remainder should go to x or his heirs the entire transfer would be a completed_gift change the beneficiaries of transferred property occurring otherwise than by death of the donor is regarded as the event which completes the gift and causes the gift_tax to apply see also 308_us_39 sec_2514 provides that in the case of a power_of_appointment created after date the exercise or release of the general_power_of_appointment shall be deemed a transfer of property by the individual possessing such power power exercisable in favor of the individual possessing the power the individual’s estate the individual’s creditors or the creditors of the individual’s estate power if by its terms it is exercisable only in favor of one or more designated persons or sec_25_2511-2 provides that the relinquishment or termination of a power to sec_2514 provides that the term general_power_of_appointment means a sec_25_2514-1 provides that a power_of_appointment is not a general sec_25_2514-3 provides in part that a co-holder of a power of sec_2514 provides that in the case of a power_of_appointment plr-101481-06 classes other than the possessor or his creditors or the possessor’s estate or the creditors of the estate created after date which is exercisable by the possessor only in conjunction with another person if the power is not exercisable by the possessor except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the possessor then the power is not a general_power_of_appointment for purposes of sec_2514 a person who after the death of the possessor may be possessed of a power_of_appointment with respect to the property subject_to the possessor’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor’s power appointment has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a co-holder of a power is considered as having an adverse_interest where he may possess the power after the possessor's death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate thus for example if x y and z held a power jointly to appoint among a group of persons which includes themselves and if on the death of x the power will pass to y and z jointly then y and z are considered to have interests adverse to the exercise of the power in favor of x similarly if on y's death the power will pass to z z is considered to have an interest adverse to the exercise of the power in favor of y sec_25_2514-1 provides that the term power_of_appointment does not include the powers reserved by a donor to himself or herself however no provision of sec_2514 or the applicable regulations is to be construed as limiting the application of any other code section or provision of the regulations corpus and accumulated income to any persons other than a’s estate etc in view of this retained power a’s transfer of property to trust will not be a completed_gift subject_to federal gift_tax see sec_25_2511-2 however a will be treated as making a taxable gift at such time as trust corpus or income is distributed to a beneficiary other than a or if during a’s lifetime a releases a’s retained power to appoint the trust property sec_25_2511-2 in addition b and c as members of the distribution committee have the power to distribute trust income and corpus to themselves however b’s power can only be exercised with the consent of c or with the consent of a and c’s power can only be exercised with the consent of b or with the consent of a further on the death of either b or c the deceased’s power will devolve to the surviving committee member and a in this case a has retained a limited testamentary power to appoint the trust plr-101481-06 jointly and a new committee member will be appointed therefore b and c will not have a general_power_of_appointment by reason of the joint distribution power see sec_25_2514-3 accordingly during the period the distribution committee consists of b and c neither b nor c will be treated as making a taxable gift if trust income or corpus is distributed to a under the terms of trust except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer s requesting it sec_6110 concerning the federal tax consequences of the facts described above under any other provision of the code provides that it may not be used or cited as precedent letter is being sent to the taxpayers’ authorized representative enclosures copy of this letter copy for sec_6110 purposes cc audrey w ellis senior counsel branch office of the associate chief_counsel passthroughs and special industries sincerely
